DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 13, the use of the word “preferably” in these claims render these claims vague and indefinite in as much as it is not known if the features following these “preferably” clauses are required limitations of these claims or not.  Please note that preferences and examples are properly set forth in the Applicants’ specification (but not in the Applicants’ claims).

Allowable Subject Matter
The French examiner has offered FR 3 064 262 and FR 3 064 261 as general state of the art “A”-type references in the French Patent Search Report (evidently) associated French patent application serial number FR 1 910 620.  The U. S. examiner notes that FR 3 064 262 also describes a method for synthesizing zeolite IZM-2, but the synthesis method described in at least the Example 2 does not mention the Applicants’ claimed use of “R(OH)2” set forth in at least the Applicants’ independent claim 1.  The U. S. examiner notes that FR 3 064 261 also describes a method for synthesizing zeolite IZM-2 that utilizes R(OH)2 and also “BF” and/or NH4F (please note at least claims 1 and 3 in this FR 3 064 261), but the synthesis methods described in at least the claims presented in this FR 3 064 261 do not mention the Applicants’ claimed use of the “R(Br)2” set forth in at least the Applicants’ independent claim 1.  Hence, the U. S. examiner will not offer any 102 or 103 rejections against the Applicants’ independent claim (or the claims directly or indirectly dependent thereon) over the teachings provided in these FR 3 064 262 and FR 3 064 261 references.
The search of the U. S. examiner produced JP 5 542 669 B2; U. S. Pat. 8,629,073 B2 and also U. S. Pat. 8,361,435 B2.  The JP 5 542 669 B2 reference describes a zeolite IZM-2 composition, however no mention is made of the use of the Applicants’ claimed R(OH)2 and/or R(Br)2 components during the synthesis of this zeolite.  U. S. Pat. 8,629,073 B2 and also U. S. Pat. 8,361,435 B2 describe methods for producing zeolite IZM-2, however the synthesis techniques described in these U. S. patents use sodium hydroxide as a component for the synthesis of this zeolite (please note Example 2 in U. S. Pat. 8,629,073 B2 and also Example 3 in U. S. Pat. 8,361,435 B2), however neither of these U. S. Pat. 8,629,073 B2 or US 8,361,435 B2 references describe the Applicants’ claimed use of R(OH)2 as a necessary component for the synthesis of the zeolite IZM-2 (as called for in at least the Applicants’ independent claim).  Hence, the U. S. examiner will not offer any 102 or 103 rejections against the Applicants’ independent claim 1 
In conclusion, all or the Applicants’ claims are allowed over the prior art of record.

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Pat. 10,941,045 B1; U. S. Pat. 10,875,778 B2 and also U. S. Pat. 10,865,116 B2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736